NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
EDWARD G. TROST,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, "
Respon.dent-Appellee.
2011-7192
Appea1 from the United States Court of Appeals for
Veterans C1ain1s in case no. 10~0O93, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of Edward G. Trost’s unopposed
motion to file a corrected brief,
I'1‘ IS ORDERED THAT:
The motion is granted.

TROST V. DVA
2
FOR THE CoURT
   /s/ Jan Horba1y
Date J an Horba1y
cc: G1enn W. Trost, Esq.
Doug1as G. Ede1schick, Esq.
s19
C1erk
° Fl D
U.S. COUHT DlEF\PPEALS FDH
THE FEDERAL C|FlCUiT
FEB 2 2 2012
unum
JANcLEnK